DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“support unit” in claim 1-15 interpreted as a seating plate and lift pins [0073] or an equivalent thereof.
“heating member” in claim 1-15 interpreted as heaters [0075] such as thermoelectric elements or heating wires [0075] or an equivalent thereof. 
“heat retention unit” in claim 1 and 13-15 interpreted as a housing formed of heat insulating material having a retention space therein [0076], a cover [0084], or an equivalent thereof.
“shape retaining member” in claim 6 interpreted as a reinforcing plate [0080] or an equivalent thereof.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5, 12, and 15 is/are r rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka (prev. presented US 2019/0096716).
Regarding claim 1, Iwasaka teaches an apparatus for treating a substrate (abstract), the apparatus comprising: a process chamber having a process space therein (Fig 4, see processing space S and the chamber surrounding it [0055]); a support unit (Fig 4, placing table 210 with lift pins 217 [0057-0058]) configured to support the substrate in the process space [0057]; a heating member configured to heat the substrate supported on the support unit (Fig 4, heater 215, which is functionally equivalent to the plurality of heaters because it is used to heat the entire substrate); and an exhaust unit (201 Fig 4 and [0056]) configured to evacuate the process space [0056], wherein the exhaust unit includes: an exhaust duct (port 201 and duct shown attached to 201 but not numbered in Fig 4); and a heat retention unit (heat protection body 203 Fig 4, is a cover or a housing with a retention space, the housing formed of a heat insulating material [0056]) having a retention space configured to retain heat released from the process space [0056], and wherein the retention space surrounds an adjacent area located adjacent to the process chamber in the exhaust duct [0056] (Fig 4). Iwasaka teaches the exhaust duct has a portion parallel with the upper side of the process chamber (portion extending horizontally from 201). Iwasaka fails to teach this is in contact with the upper side of the process chamber. This represents a mere rearrangement of parts that does not modify how the apparatus functions and therefore would have been an obvious rearrangement of the parts (to lower the duct to contact the upper surface).
Regarding claim 2, Iwasaka teaches the heat retention unit includes a housing having the retention space therein, the housing being formed of a heat insulating material (Fig 4 and [0056], note the housing is shown in Fig 4 as 203 with the retention space inside of it and the heat insulating material is taught as “heat protection body” which indicates some level of heat insulation capacity of the material).
Regarding claim 3, Iwasaka teaches the exhaust duct (port 201 and unnumbered duct attached Fig 4) is coupled to an upper wall of the process chamber (coupled to ceiling plate 200 of the chamber [0055-0056], wherein the housing (203 Fig 4) is attached to the upper wall of the process chamber [0056], and wherein the adjacent area is an area to which the upper wall of the process chamber and the exhaust duct are adjacent (Fig 4 and [0056]).
Regarding claim 4, Iwasaka teaches the housing includes: an upper wall (upper flat wall of 203 Fig 4 and 5); and a ring-shaped sidewall extending downward from the upper wall (unnumbered ring-shaped sidewall portion extending downward from the upper flat wall of 203 Fig 4 and shown as ring shaped in Fig 5), and wherein the sidewall is directly coupled to the process chamber (Fig 4 and [0056]).
Regarding claim 5, Iwasaka teaches that when viewed from above the housing has a size corresponding to the process chamber (Fig 4 and 5 and [0056] which teaches it is coupled to the top surface of upper wall 200 (ceiling plate) of the chamber).
Regarding claim 12, Iwasaka teaches the heat retention unit (203 Fig 4-5) includes a cover configured to surround the exhaust duct in the adjacent area (Fig 4 and [0056]).
Regarding claim 15, Iwasaka teaches the apparatus is a heat treatment apparatus for performing a heat treatment method [0002]. This is inclusive of a bake process. Further, claim 15 is directed to the manner in which the apparatus is intended to be employed. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Claims 6-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka in view of Hwang (prev. presented KR10-2009-0059903 )(citing a machine translation provided herewith).
Regarding claim 6, Iwasaka fails to teach the heat retention unit includes a shape-retaining member. In the same field of endeavor of semiconductor device manufacturing apparatuses, Hwang (paragraph 2-4, note that TFT-LCD are a type of semiconductor devices) teaches that a hollow upper chamber (110 Fig 1 and para 28) includes a stiffening structure (115 Fig 1 and para 28) including a reinforcing plate (Fig 3 and para 30) to maintain the shape of the upper hollow chamber (para 10-13). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iwasaka to include the stiffening structure of Hwang in the heat retention unit of Iwasaka because Hwang teaches this helps provide a structural support to the upper chamber to prevent deformation without increasing the cost of the equipment (para 10-13 and 24).
Regarding claim 7, the combination remains as applied to claim 6. Hwang has taught a reinforcing plate (Fig 3 and para 30) in the combination. Regarding being attached to the bottom surface of an upper wall, Hwang teaches it attached to the bottom surface of an upper wall (113 Fig 1) of the chamber (Fig 1). Further this represents a mere rearrangement of parts of the position of the reinforcing plate.  Regarding forming an interior space between the upper wall, an interior space is formed by the grooves of the plate of Hwang (Fig 3, see grooves in plate). 
Regarding claim 8, the combination remains as applied to claim 7 above. The grooves include radially extending grooves and the grooves have a dimension extending in the radial direction. Further, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the combination to change the shape of the grooves to include the grooves extending outward from a central position of the heat retention unit upper wall in a radial direction because Hwang has taught a variety of structure shapes can be used (Fig 2-4) and does not limit the arrangement of the direction of the extension of the grooves and Iwasaka has taught a circular shape.
Regarding claim 9-11, claims 9 and 11 are directed to the contents of the apparatus. The combination is capable of having the interior space filled with gas and specifically filled with air. Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969).  Further, Hwang has not limited the material filling the interior space and has not indicated that it is in a vacuum. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to use air because vacuum would provide less structural support for the upper chamber by creating a pressure differential between the pressure on the inner surfaces and the pressure on the outer surfaces and because air is the cheapest gas because the hollow structure can be filled with air by merely sealing it (Hwang teaches it is sealed in para 38) in an ambient environment. Regarding specifically claim 10, it is noted that the groove structure (Fig 3 of Hwang) interrupts the flow of gas to the outside by requiring it to flow to the ends of the grooves. Further, Hwang teaches a sidewall sealing structure to prevent foreign substances from penetrating the stiffening structure (para 38). Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have the interior space of the combination provided in a state in which a flow of gas to the outside of the interior space is interrupted because this occurs by the shape of the grooves and because Hwang has taught sealing the edges. Further, Iwasaka teaches the heat retention unit is sealed (Fig 4 of Iwasaka) which results in an interruption of flow of gas from the interior space to an outside space outside of the heat retention unit.
Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaka in view of Aoki (prev. presented US 2007/0169373).
Regarding claim 13, Iwasaka fails to teach the gas plate and shielding plate and the first and second ducts. In the same field of endeavor of a heat processing apparatus (abstract), Aoki teaches the upper portion of the chamber (cover 123 Fig 6) includes a gas plate disposed in the process space to face the substrate supported on the support unit (plate 133 Fig 6 and [0071]) (note in Fig 6 is it facing substrate W on the support 121) and a shielding plate disposed on a top side of the gas plate (132 Fig 6 [0071]) and the exhaust duct includes a first duct coupled to the gas plate (lower portion of 135 Fig 6 [0071]) and a second duct coupled to the shielding plate (upper portion of 135 Fig 6). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Iwasaka to include the gas plate, shielding plate, and first and second duct of Aoki because this is a simple substitution of one known element (gas introduction structure of Aoki) for another (gas introduction structure of Iwasaka) to achieve predictable results (gas introduction into a heating treatment chamber). Note that in the combination the shielding plate of Aoki is analogous to the upper wall of Iwasaka and the second duct may also be interpreted as the portion of the duct of Iwasaka coupled to the upper wall (portion 201 of Iwasaka). 
Regarding claim 14, the combination remains as applied to claim 13. In the combination as applied, Aoki has taught the gas plate (plate 133 Fig 6) has holes for the gas to flow (holes 133a Fig 6) downward into the process space [0071].
Response to Arguments
Applicant's arguments filed 06/16/2022, hereinafter reply, have been fully considered but they are not persuasive. 
Applicant argues (reply p5) that means plus function is not intended to be invoked. Applicant may amend the limitations to claim specific structures to avoid invoking an interpretation. Applicant may contact examiner to discuss language which would avoid invoking this if applicant wishes to do so. 
Regarding the contact of the exhaust duct (reply p7), as indicated in the rejection above, this represents a mere rearrangement of parts. Applicant has not demonstrated that this is more than mere rearrangement of parts. Regarding the argument that the prior art does not recognize the same problem (reply p7), In response to applicant's argument that applicant has identified alternative advantages for the combination and structural arrangement, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Examiner notes that the reason for the combination as obtained from the prior art has been cited in the rejection above.
The arguments regarding the dependent claims (reply p7-8) rely on the alleged failing of the art to teach the independent claim which has been addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Patent Application Publication 2017/0032983 teaches an apparatus with the exhaust duct parallel to the upper surface (Fig 3, duct 30).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET D KLUNK/Examiner, Art Unit 1716                                                                                                                                                                                                        
/KEATH T CHEN/Primary Examiner, Art Unit 1716